Citation Nr: 1142915	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.  



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran has verified active duty service from July 1972 to February 1974, August 1980 to April 1987, and January 1991 to May 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In June 2011, the case was remanded to the RO for a newly appointed representative to make a presentation on the appellant's behalf, if desired.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran has been assigned a recent psychiatric diagnosis of adjustment disorder: mixed anxiety/depression and depression.  Also, the Veteran has alleged that he was treated for psychiatric problems in service, in January 1981 at the Pensacola, Florida Naval Hospital, and in May 1983 at the Charleston, South Carolina Naval Hospital.  Additionally, the Veteran's service treatment records show that in October 1973 he requested a psychiatric consultation at the Naval Hospital in St. Albans, New York.  The Board notes that although the RO did obtain the Veteran's service treatment records, it is possible that "clinical" or "mental hygiene" records of psychiatric evaluation or treatment at the aforementioned hospitals may be stored at a different location from the treatment records now associated with the claims file.  This would be especially true if he were in fact hospitalized at any of these facilities.  Accordingly, the Board finds that the duty to assist requires that the RO/AMC attempt to obtain records of this alleged mental health treatment.   

On remand the RO/AMC should also obtain VA records of treatment and/or evaluation of psychiatric disability from October 2009 to the present.  

Additionally, the Board notes that the Veteran specifically indicated on his December 2009 Form 9 that he did not want a Board hearing.  However, in an August 2011 Form 646, the Veteran's newly appointed representative requested that a videoconference be arranged.  As this statement appears to indicate that the representative was requesting a Board videoconference hearing, on remand, the RO, after conducting the requested development and readjudicating the claim, should, (if the claim remains denied), clarify with the Veteran whether or not he does desire a Board hearing.  If so, the RO should schedule the Veteran for the hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain VA records of treatment and/or evaluation of psychiatric disability from October 2009 to the present.  Appellant's assistance in identifying and obtaining the records should be requested as needed.  If attempts to obtain the records are unsuccessful, the claims folder should contain documentation of the attempts made.

2.  The RO/AMC should attempt to obtain from all appropriate potential sources any available clinical/mental hygiene records of psychiatric treatment and/or evaluation the Veteran received at the St. Albans, New York Naval Hospital in October and/or November 1973, the Pensacola, Florida Naval Hospital in January 1981 and the Charleston, South Carolina Naval Hospital in May 1983.  Again, to the extent that records are sought but not obtained, the claims folder should contain documentation of the attempts made, to include a finding that further attempts would not be fruitful.

3.  If completion of the above actions indicates the need for further development, to include a VA examination, such development should be undertaken.  

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.   

5.  The RO/AMC should then ask the Veteran and his representative whether he desires a Travel Board or videoconference hearing.  If so, the hearing should be appropriately scheduled.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


